89 F.3d 823
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Richard A. COLE, M.D., Petitioner,v.Thomas J. WEADOCK, Jr., Chief Probation Officer, U.S.District of Massachusetts, Respondent.
No. 96-1057.
United States Court of Appeals, First Circuit.
July 9, 1996.

Richard A. Cole, M.D. F.A.C.P. on brief pro se.
Donald K. Stern, United States Attorney, and Jeffry Fowley, Special Assistant United States Attorney, on brief for respondent.
Before SELYA, BOUDIN and STAHL, Circuit Judges.
PER CURIAM.


1
We have considered the parties' briefs and the record on appeal.   We affirm essentially for the reasons stated in the magistrate judge's report and recommendation, dated November 14, 1995, which was accepted and adopted by the district court in an order, dated November 30, 1995.   In addition, we find neither error of law nor abuse of discretion in the district court's denial of appellant's subsequent motion filed pursuant to Fed.R.Civ.P. 60(b).


2
Affirmed. See 1st Cir.  R. 27.1.